          Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 1 of 46




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

NEW YORK WHEEL OWNER LLC and NEW
YORK METROPOLITAN REGIONAL CENTER,                  Case No. 17-cv-4026-JMF
L.P. II, ,

                          Plaintiffs,

     v.

MAMMOET HOLDING B.V., STARNETH B.V.,
MAMMOET USA HOLDING, INC., MAMMOET
USA NORTH, INC. and STARNETH LLC.,

                           Defendants.

MAMMOET USA NORTH, INC.,

                          Counterclaim Plaintiff,

v.

NEW YORK WHEEL OWNER LLC,

                          Counterclaim Defendant.

MAMMOET USA NORTH, INC.,

                          Third-Party Plaintiff,

v.

THE CITY OF NEW YORK,

                          Third-Party Defendant.




      DEFENDANT/THIRD-PARTY PLAINTIFF MAMMOET USA NORTH INC.’S
         AMENDED THIRD-PARTY COMPLAINT AND COUNTERCLAIMS



                                            1
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 2 of 46




       Defendant/Third-Party Plaintiff Mammoet USA North, Inc. (MUSA), as and for its Amended

Third-Party Claims against Third-Party Defendant the City of New York (the "City") and

Counterclaims against Plaintiff New York Wheel Owner LLC ("NYW"), alleges as follows:

                                 NATURE OF THE ACTION

       1.      This dispute arises out of the lawful withdrawal, by Mammoet-Starneth, LLC (the

“Design Build Team” or “DBA”) from a Design Build Agreement, dated as of March 5, 2014, as

amended (the "DBA"), between the DBT and NYW's predecessor, 1 for the design and construction of

a 625-foot tall giant observation wheel ("the Wheel") on Staten Island on land leased to NYW by the

City (the "Project"), and NYW's wrongful termination of that Agreement. MUSA asserts the claims

herein as assignee of the DBT.

       2.      Situated next to the Staten Island ferry terminal in St. George and overlooking New

York Harbor, the Wheel, according to NYW, was to be just one part of a "privately managed ... $1.3

billion development project." But NYW's actions, including its multiple contractual breaches and

defaults during the course of the Project that culminated with its failure to pay the DBT since

November 2016 for the work it performed, left the DBT with no option other than to withdraw from

the DBA pursuant to Section 13.3 of the DBA.

       3.      At the time the DBT set in motion its eventual withdrawal from the DBA by

suspending performance in May 2017, the DBT had worked for six months without pay, resulting in

more than $32 million in outstanding payments.

       4.      Moreover, because NYW had failed to obtain the required undertaking under the New

York Lien Law that would have secured the DBT’s right to prompt payment, and because the City had


 1
  Because NYW succeeded to the rights and obligations of its predecessor, reference will
 hereinafter be made to NYW only, irrespective of whether particular actions were taken
 by NYW's predecessor or NYW.


                                                 2
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 3 of 46




failed to require NYW to do so, the DBT had no viable alternative means to compel NYW to make

prompt payment other than suspending performance and threatening withdrawal.

       5.      Rather than cure its payment (and other) defaults to avoid that fate, NYW sought to

enjoin the DBT from suspending performance or withdrawing from the DBA. When that effort failed -

- and with the DBT's withdrawal from the DBA, along with NYW's contractual obligation to pay tens

of millions of dollars in damages, imminent -- NYW fired what it apparently thought would be a

preemptive strike. On July 11, 2017, before the agreed cure period on its defaults expired, NYW sent

the DBT notice that it was terminating the DBA for cause in ten days' time. NYW's alleged

termination for cause lacked merit and, in the face of the DBT's lawful withdrawal and NYW’s prior

defaults, was a nullity.

       6.      Contrary to the tale NYW spins in its Third Amended Complaint (“TAC”) -- and the

tales it spun in its Complaint, Amended Complaint and Second Amended Complaint -- NYW, and not

the DBT, was the party responsible for the problems and delays encountered on the Project and its

ultimate demise, and NYW, not the DBT, was the party that defaulted on its contractual obligations.

       7.      NYW claims that its only responsibilities were to supply the Pad and make payments.

In reality, NYW had far more obligations, and its failure to recognize as much goes a long way

towards explaining why the Project ended the way it did. Indeed, NYW's refusal to acknowledge its

contractual obligations, coupled with the fact that NYW never invested the time or money to properly

and adequately supervise, manage or finance the Project, doomed the Project from the outset.

       8.      NYW structured the Project, and the broader Development, such that it would retain

responsibility for several scopes of work upon which the DBT's design, procurement and construction

of the Wheel depended. Specifically, Section 1.3 of the DBA provided that: "[t]he performance by the

Design Build Team of its obligations under this Agreement and the other Design Build Documents



                                                3
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 4 of 46




shall be conditioned to the extent necessary upon Developer and Developer's Contractors performing

their respective related obligations arising out of or in respect of the Project, the Pad, the Terminal

Building and all other portions of the Development."

       9.      Accordingly, unlike many design-build agreements, the performance of the DBT's

obligations under the DBA was expressly conditioned upon NYW and its separate contractors

performing their own contractual obligations. NYW and its contractors repeatedly failed to do so, to

the DBT's detriment. Among other things:


                a.       NYW supplied a construction site with insufficient ground bearing

         capacity to support the construction of the Wheel, causing substantial delays and

         costs including the engagement of subcontractors to perform a complete re-

         design and re-engineering of the Wheel and the DBT's erection plan.

                b.       NYW supplied a permanent foundation for the Wheel that was

         inconsistent, unequal and excessive in its lateral stiffness, causing substantial

         delays and requiring the DBT to engage subcontractors to perform additional re-

         design and re-engineering activities to verify the ability of the Wheel to cope

         with the actual lateral stiffness of the foundations NYW provided.

                c.       NYW failed to secure a building permit for the construction of the

         Wheel, as required by the DBA, delaying the Project, causing the DBT to incur

         additional costs and preventing the DBT from ever being in the position to commence

         construction.

                d.       NYW interfered with the DBT's work by imposing onerous testing and

         inspection standards on fabricated works that differed from those provided for in the




                                                  4
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 5 of 46




         Agreed Design Codes (defined herein), resulting in significant delays and increased

         costs.

                  e.      NYW failed to provide the DBT with full Site Turnover by the

         contractual March 15, 2016 deadline (the "Outside Site Turnover Date" or "OSTD")

         and failed to pay the agreed damages for missing that deadline, despite requiring the

         DBT to mobilize its cranes on the Site.

                  f.      NYW poorly supervised the Project, failed to coordinate and integrate

         the work of its other contractors with the work of the DBT, and failed to develop and

         implement an integrated and organized Project plan.

       10.        Each of these, and other, breaches individually and collectively, had a material impact

on the Project and caused significant damages to the DBT. But the rapidly deteriorating situation

came to a head when at the end of 2016 NYW ceased making any payments to the DBT, without

justification and contrary to the express terms of the DBA.

       11.        Despite the DBT having complied with its obligation to provide monthly Applications

for Payment ("AFPs") that contained a detailed accounting of the progress of work, along with back-

up documentation, beginning with AFP 13 which was submitted on October 15, 2016, NYW

steadfastly refused to honor its payment obligations, manufacturing excuses intended to justify

nonpayment.

       12.        Specifically, NYW advanced an untenable interpretation of the payment provisions in

the DBA, claiming, without merit, that it had no obligation to certify any amount for payment unless

and until the DBT reached complete agreement with NYW on the amount due for each invoice,

thereby unilaterally imposing conditions to payment of, and obligations on, the DBT that did not exist

under the DBA.


                                                   5
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 6 of 46




       13.     In addition to ceasing payments, in January 2017, NYW also sought to take back

forcibly $5.4 million in monies it claimed to have overpaid to the DBT by refusing to issue

Certificates for Payment unless the DBT conceded NYW's right to recoup these monies. NYW's

overpayment claim was contrary to the terms of the DBA and the Schedule of Values upon which

NYW's payments to the DBT were based.

       14.     NYW ignored the DBT's numerous and repeated demands that NYW comply with its

obligations, including the payment of undisputed amounts in progress payments and the payment of

monies NYW had expressly agreed to pay as a result of its failure to achieve full Site Turnover by

March 15, 2016.

       15.     In January and February 2017, the DBT served default notices arising out of these

payment defaults and other prior defaults, but NYW refused to cure them.

       16.     Then, on May 10, 2017, after working for six months without pay, the DBT served one

final default notice and confirmed that it would exercise its right to suspend performance (and

eventually withdraw from the DBA) under Sections 10.3 and 13.3 of the DBA should NYW fail to

cure its various payment (and other) defaults. The DBT subsequently suspended performance on May

26, 2017 and, after the expiration of an agreed extension to the contractual cure period, on July 20,

2017 formally withdrew from the DBA (subject only to the rights of the City or NYW's lenders to cure

NYW's defaults within 30 days) because NYW never cured its defaults.

       17.     Rather than cure the outstanding defaults, NYW tried to prevent the DBT from

exercising its contractual rights. On May 30, 2017 NYW attempted to temporarily restrain and

preliminarily enjoin the DBT from suspending work and/or withdrawing from the DBA, claiming it

would be irreparably harmed by the DBT exercising its contractual rights because no other contractor

could complete the Wheel.



                                                 6
         Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 7 of 46




        18.     Then, after the Court denied NYW's request for a temporary restraining order, but

before the Court issued a ruling on its request for a preliminary injunction, NYW reversed course. In

stark contrast to its position before this Court that the DBT should not be allowed to cease

performance because no substitute contractors could be found, on July 11, 2017 NYW served the DBT

with a so-called Notice of Termination for Cause that both purported to terminate the DBA for cause

and revealed that NYW had, in fact, found an alternative means to build the Wheel -- using American

Bridge Co. ("American Bridge"). (See https://therealdeal.com/2017/08/14/maybe-the-new-york-wheel-

isnt-dead-after-all/).

        19.     Like the manufactured payment disputes of late 2016 and 2017, NYW's dire claim that

the DBT was the only contractor that could complete the Wheel was a sham. American Bridge was an

original bidder on the Project and the DBT discovered that a mere two weeks after NYW made those

representations to the Court, NYW had an American Bridge representative, John Callaghan, arrange

in-person visits with MUSA and DBT subcontractors while claiming to be a representative of

Broadwall Consulting Services -- the real estate development and consulting firm allegedly hired by

NYW to manage the Project.

        20.     Although Mr. Callaghan was an American Bridge employee with an American

Bridge email address, he used a "hotmail.com" email address for communications relating to the

DBT prior to NYW's disclosure of American Bridge as the planned completion contractor.

        21.     Apparently, NYW at the time concluded that it would be able to use American Bridge

as a replacement contractor and thus decided it was better to purport to terminate the DBA -- even

though it had no legitimate grounds to do so -- than either cure its default or allow the Court to

adjudicate its injunction application. (Ultimately, however, NYW was unable to secure financing to

pay American Bridge to complete the Project, resigned itself to the reality that the Project was not



                                                 7
         Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 8 of 46




financially viable, and in October 2018 issued a press release announcing that the Project would never

be built.)

        22.    NYW's purported Notice of Termination alluded to a number of alleged defaults that

were factually and contractually groundless, as evidenced by NYW's failure to provide the DBT with a

prior notice of default, or opportunity to cure, with respect to any of the breaches alleged in the

purported Notice of Termination. Accordingly, NYW's purported Notice of Termination was null and

void, and itself a breach of the DBA.

        23.    In addition to sending a Notice of Termination for Cause, on July 11, 2017, NYW also

wired the DBT $7.2 million in a false attempt to cure its payment default. That unilateral payment,

however, was nothing more than a ruse to get the DBT to waive claims. It was accompanied by an

email stating that the $7.2 million payment "is made and accepted in full satisfaction of amounts

owed" on AFPs 13-20, which, of course, sought amounts far in excess of $7.2 million. The DBT

immediately rejected the money and NYW's attempt to effectuate a waiver of the disputed amounts on

those eight payment applications through an accord and satisfaction. NYW never resent the monies

unconditionally.

        24.    Finally, that same day (July 11, 2017) NYW sent letters to a number of the DBT's

subcontractors advising that it had notified the DBT that it was terminating the DBA.

        25.    Notwithstanding NYW's attempt to undermine the DBT's contractual right to withdraw

from the DBA and deny the DBT its contractual remedies under Section 13.3 of the DBA, on July 20,

2017 the DBT notified NYW that is was withdrawing from the DBA pursuant to Section 13.3 of the

DBA (subject only to the rights of the City or NYW's lenders to cure NYW's defaults within 30 days)

because NYW never cured the defaults identified in the DBT’s May 10, 2017 Notice of Default and

prior Notices. The DBT suspended its various subcontracts, but it refrained from terminating them for a



                                                  8
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 9 of 46




period of 60 days at NYW's request in an effort to mitigate damages and facilitate NYW's then-stated

desire to transition the Project to American Bridge. The DBT did so under a reservation of rights and

incurred additional costs in the process.

       26.     Neither the City nor any of NYW's lenders, including Plaintiff New York Regional

Center, L.P. II, exercised the right to cure NYW's default within 30 days of the DBT's withdrawal.

       27.     Thereafter, on August 25, 2017, the DBT advised NYW that its withdrawal was "now

effective," and made a formal Payment Demand for the amounts due and owing under DBA Section

13.3, namely its Work Costs, Demobilization Costs, Retainage, and the Proportionate Termination

Fee, as each of those terms is defined in Section 13.1 of the DBA, as well as its actual damages, all of

which NYW was obligated to pay pursuant to Section 13.3 of the DBA upon the DBT's withdrawal.

The DBT calculated its Section 13.3 damages to be at least $82,000,000, and likely more.

       28.     NYW refused to pay a dime -- another contractual breach.

       29.     Through the amended Third-Party Complaint herein (included in Count One), MUSA,

as assignee of the DBT, seeks to recover damages from the City incurred by the DBT as a result of the

City's failure to require NYW to post adequate security to pay for the DBT's work as required under

Section 5 of the New York Lien Law.

       30.     Through the Counterclaims herein, MUSA, as assignee of the DBT, seeks, among other

things, to hold NYW liable for the damages the DBT was entitled to receive as a result of its lawful

withdrawal from the DBA pursuant to Section 13.3 and, to the extent not otherwise recovered under

Section 13.3, to recover amounts due and owing under AFPs 13 through 23 and damages the DBT

suffered as a result of NYW myriad breaches of its obligations under the DBA, as well as those arising

out of NYW's wrongful termination of the DBA in the event the DBT's withdrawal under section

13.3(a) were for some reason deemed ineffective. The Counterclaims also seek (a) recovery for the



                                                 9
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 10 of 46




damages suffered by the DBT as a result of NYW’s own failure to post the security required by

Section 5 of the New York Lien Law and (b) in the event it is held that NYW validly terminated the

DBA under Section 13.4 of the DBA (which MUSA denies), damages, in the alternative, consisting of

the amount that would then be due and owing to the DBA pursuant to said Section.

                                         THE PARTIES

       31.     Defendant/Counterclaimant/Third-Party Plaintiff MUSA is a Delaware corporation

with a principal place of business in California. Following the DBT’s filing for bankruptcy in

December 2017 (see In re Mammoet-Starneth, LLC., Case. No. 17-12925-LSS (D. Del. 2017)), MUSA

became owner, by assignment, of all claims asserted herein.

       32.     According to the allegations of the TAC, Plaintiff/Counter-Defendant NYW is a

Delaware limited liability corporation with members that are citizens of New York and New Jersey.

       33.     Third-party Defendant the City is a municipal corporation, duly organized and existing

under and by virtue of the laws of the State of New York.

                                JURISDICTION AND VENUE

       34.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §1332

because this is an action between citizens of different states and the amount in controversy exceeds

$75,000.

       35.     This Court has personal jurisdiction over NYW because NYW consented to the

jurisdiction of the United States District Court for the Southern District of New York in Section 19.2.6

of the DBA and because NYW transacts business in New York.

       36.     This Court has personal jurisdiction over the City because it is a municipal corporation

formed and incorporated under the law of New York.




                                                10
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 11 of 46




       37.     Venue is properly laid in this Court because NYW agreed to this venue in Section

19.2.6 of the DBA and the City resides in this District.

                                  FACTUAL ALLEGATIONS

         A.     NYW And The DBT Enter Into The DBA To Design And Build A
                Giant Observation Wheel on Staten Island

       38.     On March 5, 2014, NYW entered into the DBA with the DBT to design, procure,

fabricate, construct and commission the Wheel.

       39.     The Wheel was just one part of a larger redevelopment project (the "Development").

The DBT's scope of work was limited to the design, procurement and construction of the Wheel; all

other aspects of the Development other than the Wheel (collectively, the "Balance of the

Development") were the responsibility of NYW and its separate contractors.

       40.     The Balance of the Development for which NYW was responsible included, among

other things, all temporary foundations and crane supports, the permanent foundations and Pad to

which the Wheel was connected, the operations and control center for the Wheel, the embeds, and the

Wheel boarding/loading platform, including all temporary and final electrical infrastructure and data

transmission systems for its security systems.

       41.     NYW selected the site for the Wheel. It was to be built on a plot of land leased from the

City situated on the northern shore of Staten Island, next to the St. George Ferry Terminal and the

ballpark for the Staten Island Yankees, and overlooking the New York Harbor.

       42.     Although NYW contends in the TAC that it only had the obligations to supply the Pad,

perform the Balance of Development and pay DBT invoices, the plain language of the DBA confirms

that NYW had a number of important obligations critical to the success of the Project. Indeed,

pursuant to Section 1.3 of the DBA, the DBT's performance of its obligations were expressly

conditioned on NYW "performing [its] ... related obligations arising out of or in respect of the Project,


                                                 11
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 12 of 46




the Pad, the Terminal Building and all other portions of the Development." Among other things, NYW

was responsible for:


                  a.   Furnishing all surveys and information describing the Project site's

        physical characteristics, subsurface conditions, and soil reports, upon which the

        DBT could rely in connection with its design and construction of the Wheel.

                  b.   Providing a site suitable for construction of a Wheel consistent with

        the Technical Specification SN 183/36 that was attached as Exhibit B to the DBA

        ("Project Criteria") and the DBT's Load and Power Criteria (including, but not

        limited to, applicable ground bearing pressures), as that term is defined in the DBA.

                  c.   Securing and paying for all necessary permits, approvals, easements,

        licenses, assessments and charges required for the construction, use or occupancy

        of the permanent structures, including the building or other similar permit required

        by the New York City Department of Buildings (“DOB”).

                  d.   Supplying (including the design and construction of) all temporary

        foundations and crane supports, the permanent foundation and Pad for the Wheel, the

        Terminal Building, the boarding/loading platform and the operations and controls

        center.

                  e.   Furnishing any required auditing or independent testing services.

                  f.   Integrating and coordinating the DBT's scope of work with those of

        other contractors performing work for the Balance of the Development, and

        providing suitable project management personnel to do so.

                  g.   Achieving full Site Turnover by March 15, 2016, the OSTD.




                                               12
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 13 of 46




                h.     Issuing Change Orders to increase the Contract Sum or Contract

        Time when changes to the DBT's scope of work, or other circumstances detailed in

        the DBA, warranted it.

                i.     Making timely progress payments in accordance with Article 10 of

        the DBA.

                j.     Otherwise discharging its contractual obligations in good faith and

        in a manner that does not deprive the DBT of the benefit of its bargain.

       43.     In addition to these contractual obligations, under Section 5 of the New York Lien

Law, NYW was required to post, or cause to be posted, a bond or other form of undertaking

guaranteeing prompt payment of the moneys due to the DBT, and the City’s chief financial

officer was obligated to require NYW to post or cause to be posted such bond or other form of

undertaking.

       44.     During the course of the Project, NYW and the DBT entered into two amendments to

the DBA and, as discussed below, failed to enter into a third amendment. The parties executed the

First Amendment to the Design Build Agreement, known as "CAR 1," which increased the original

Contract Sum of $145 million to $158.5 million, on December 11, 2014. Five months later, on May

18, 2015, the parties executed the Second Amendment to the Design Build Agreement, known as

"CAR 2," which increased the Contract Sum to $165 million.

       45.     In addition to increasing the Contract Sum, with each amendment, the parties agreed to

extend the Substantial Completion Date, which is listed as May 15, 2017 in CAR 2, although the

actual date was much later as a result of time extensions deemed to apply under the express terms of

the DBA and its amendments as a result of NYW's breaches.

        B.     NYW Repeatedly Breaches its Contractual Obligation During the
               Project.

                                               13
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 14 of 46




       46.        Since nearly its inception the Project suffered setback and delays, most of which were

attributable to NYW failing to meet its contractual obligations as well as its failure to supply adequate

financial resources and staff to supervise this complex structural engineering Project.

       47.        Each of NYW's breaches impeded the DBT's ability to perform its work, resulted in

delay and extra work, and caused the DBT to incur costs far in excess of what it should have incurred

in the process.

                   1.      NYW Breaches Its Obligation to Supply a Site and Crane
                           Foundations that Could Support the Construction of the Wheel

       48.        Pursuant to Sections 1.2, 2.1 and 4.8 of the DBA and Exhibit B (§2.2) thereto, among

others, NYW was obligated to provide a Project site and foundations (both temporary crane and work

foundations), all of which were part of the Balance of Development as that term is defined in the

DBA, suitable for the construction and operation of the Wheel, based on the Project Criteria set forth

in Exhibit B of the DBA and the Load and Power Criteria (as defined in Section 1.2 of the DBA)

provided by the DBT.

       49.        Pursuant to Section 2.1 of the DBA, NYW was also obligated to provide the temporary

foundations detailed in Exhibit R to the DBA and confirmed in the Project Criteria, including the

foundations necessary for "crane support."

       50.        Finally, Developer was also required to provide DBT with all information describing

the Site's physical characteristics, subsurface conditions and soil reports, and DBT was entitled to rely

upon the accuracy, completeness and sufficiency of such information (absent patent, readily inferable,

error), as provided in Section 4.2 of the DBA.

       51.        NWY's compliance with its obligations regarding the site and foundations were critical

to the DBT's performance of its Work, as the DBT's entire design, procurement and construction plan




                                                  14
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 15 of 46




depended on both temporary and permanent foundations sufficient to support the lifting and

installation of the heavy Wheel components that were provided for in the concept design.

       52.     In particular, similar to the Dubai wheel project, the initial Wheel design and erection

plan called for the erection of four legs (each in one piece), which would then be connected at their top

end with pre-fabricated, 1,500 ton, A-frame braces, hubs, spindle and bearings.

       53.     The DBT relied upon NYW to fulfill its contractual obligations with respect to the site

and foundations, as it was necessary that the soil possess sufficient ground bearing capacity to sustain

the pressures imposed by both the Wheel and the lifting of heavy components with cranes during the

planned erection process.

       54.     In November 2014, however, the DBT learned that the site supplied by NYW lacked

adequate foundational support, as the soil at the Wheel construction site, particularly where the DBT's

cranes would be situated, lacked sufficient ground bearing capacity for the DBT's planned design and

construction of the Wheel.

       55.     Had the DBT attempted to proceed with its original plan with the site and foundation

conditions provided by NYW, there was a material risk that its crane and equipment would sink into

the ground and/or the ground would give out underneath them, "squeezing" the subsoil, along with the

crane (and possibly the Wheel) out into the New York Harbor.

       56.     This sudden, unexpected and untimely revelation led to a months' long analysis of

potential solutions, including improving the soil conditions and foundations to allow the DBT to

proceed with its initial Wheel design and erection plan.

       57.     Over time the DBT provided the parties with a number of options to overcome the poor

soil conditions, both in terms of reducing the ground bearing pressures imposed by the Wheel and

erection processes and increasing the bearing capacity of the soil and/or the supporting foundations.



                                                15
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 16 of 46




NYW deemed the various alternatives presented to improve the soil conditions too expensive and

directed the DBT to perform value engineering activities and alternative design and construction

analyses in order to accommodate the actual soil conditions. Acknowledging that it had to absorb the

costs associated with remedying the site conditions, NYW reviewed all of the options presented by the

DBT, ultimately landing on a solution that required the DBT to rework the Wheel design and erection

methodology, motivated to employ the least expensive alternative to remedy its breach.

       58.     The DBT's solution, which the parties did not settle on until after the parties entered

into CAR 2, required a complete re-design and re-engineering of the Wheel and the erection plan to

one that used lighter components and smaller cranes. That effort included: Splitting each leg into 2

pieces; Re-engineering the hubs/spindle /A-frame braces (one piece) into separate pieces (2 separate

A-frame braces/2 end spindles/2 hubs/1 center spindle); changing the size of the hub from 6 meters to

5 meters in order to accommodate L2 bearings; re-engineering the component connections and

erection methodology, including the implementation of a $6,000,000 "push-pull" mechanism;

replacing the large MSG-80 crane that had been planned to perform the heavy lifts with lighter cranes

and additional steel load spreaders that would impose lower pressures on the soil; and developing all

new lifting calculations and temporary equipment based on the new cranes and steel load spreaders.

       59.     In addition to design and engineering delays, the foregoing activities also delayed the

placement of critical contracts with the DBT's fabricators.

       60.     NYW's failure to provide a site in accordance with its contractual obligations

substantially delayed the Project and caused the DBT to incur massive amounts of additional

engineering, fabrication and other costs including substantial additional costs charged by

subcontractors and vendors.




                                                16
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 17 of 46




                 2.     NYW Breaches its Obligation to Deliver a Suitable Pad

        61.     Integral to the Wheel construction was NYW's obligation to supply the permanent

foundation -- the Pad -- upon which the Wheel would be fixed, as detailed in Sections 1.2 and 4.8 of

the DBA.

        62.     In September 2015, NYW advised the DBT that the lateral stiffness of the permanent

foundation (the Pad) exceeded the parameters upon which the DBT had based its structural design for

the Wheel, and also was unequal from the north to south portions of the foundation.

        63.     NYW's failure to deliver a suitable Pad significantly delayed the Project and required

the DBT to engage its subcontractors to perform re-engineering and re-design related to foundation

forces, earthquake stability, drive tower stiffness and tuned mass dampening, to ensure the Wheel

would operate as intended and in a structurally sound manner, while also delivering the passenger

experience NYW expected.

        64.     In particular, the DBT was required to engage subcontractors to, among other things: (i)

recalculate all load cases; (ii) reestablish the final load bearings; and (iii) revise and re-start the

bidding, procurement and fabrication process for the Wheel components.

        65.     If the DBT had not made adjustments as described above to the design to account for

the changed parameters resulting from the lateral stiffness, the Wheel would have been susceptible to

metal fatigue that would, in turn, have posed a safety issue and also negatively impact the desired

consumer experience.

        66.     Further complicating matters was the fact that, by the time the DBT learned of this

problem with the Pad and made the design changes necessitated by it, DBT subcontractors had already

commenced fabrication on a number of Wheel components.




                                                   17
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 18 of 46




       67.     The Project experienced delay, and the DBT incurred additional costs, including

substantial additional costs from subcontractors and vendors, as a result of this breach.

                 3.     NYW Breaches its Contractual Obligation to Achieve Full Site
                        Turnover by the Outside Site Turnover Date (OSTD)

       68.     Section 5.2 of the DBA, as amended by CAR 2, required NYW to achieve full Site

Turnover by March 15, 2016, the OSTD. Meeting this obligation was not conditional.

       69.     "Site Turnover" meant "the complete turnover to the [DBT] of both the yellow and the

blue shaded portions depicted on Schedule B [of CAR2], which together comprise the area required

for the [DBT] to perform the Work."

       70.     NYW failed to achieve this contractually-imposed deadline.

       71.     In fact, the site was not ready to receive the DBT's cranes until early 2017, and even

then NYW could not deliver a Site ready for the commencement of construction.

       72.     Pursuant to CAR 2, in the event NYW failed to achieve full Site Turnover by the

required OSTD, NYW agreed to provide the DBT the following remedy: (i) an extension of the Contract

Time and Substantial Completion Date; (ii) per diem damages calculated in accordance with an agreed

schedule of costs called Schedule A attached to CAR 2; and (iii) a weekly payment of $125,000. This

remedy compensated the DBT for, among other damages, the costs the DBT incurred as a result of

NYW directing the DBT to commence mobilizing its cranes during the summer of 2016 and to prepare

required barging in October 2016.

       73.     Despite agreeing to these remedies in the DBA, NYW refused to pay any portion of the

agreed damages under Section 5.2 of the DBA (as amended by CAR 2), in breach of its obligations.

                 4.    NYW Breaches its Obligations To Avoid Interfering in the DBT's Work
                       By Directing Onerous and Unnecessary Inspections and Testing

       74.     NYW and the DBT agreed that the DBT's design, procurement and construction of the

Wheel was required to comply with the Agreed Design Codes (defined below), and that the DBT would

                                                 18
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 19 of 46




not bear any risk of being obligated to comply with requirements that differed from those Agreed

Design Codes.

       75.      Specifically, DBA Section 2.1 provided that "[t]he Work includes ... [the] design,

procurement, construction and other activities required to comply with (a) the codes and standards in

Exhibit "B" [of the DBA] (collectively "Agreed Design Codes"), and (b) to the extent outside the

scope of the Agreed Design Codes, Applicable Law in full force and effect as of the date of the

Agreement."

       76.      The Project Criteria attached as Exhibit B to the DBA expressly provided that "the

wheel is designed in accordance with the ASTM F2291-09a, the Standard Practice for Design of

Amusement Rides and Devices (ASTM 2291) regulations." It further identified the Agreed Design

Codes, which included specific testing and inspection requirements during fabrication, as follows:


                    ASTM F2291-09a, the Standard Practice for Design of Amusement Rides
                     and Devices (ASTM F2291)

                    ASTM F1159-02, Standard Practice for Design and Manufacture of
                     Amusement Rides and Devices

                     ASTM Standard F846-92 (Re-approved 1998), Standard Guide for Testing
                     Performance of Amusement Rides and Devices

                    ASCE 7-05, Wind Load

                    Strength Requirements: LRFD or ASD (8.21), strengths from AISC (8.26.1)

                    Structural steel fatigue requirements: AISC, AWS, F2291-09a

                    Serviceability requirements: check as defined in AISC (8.20)

                    ANSI/AWS D1.1-02, Structural welding code.

       77.      Further, Section 2.1 of the DBA provided that "[NYW] acknowledges and agrees that

the [DBT] does not and shall not assume any risk, and shall not bear any liability, arising out of or

otherwise relating to (x) any change in Applicable Law or tax after the date of this Agreement, or (y)

                                                19
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 20 of 46




to any direction to, or obligation of, [the DBT] to comply with requirements that differ from the

Agreed Design Codes (the events described above in clauses (x) and (y) are collectively "Code

Changes")."

       78.     Absent from the list of Agreed Design Codes was the New York City Building Code

("NYCBC"), or any specific section therein.

       79.     Notwithstanding that the Agreed Design Codes did not include the NYCBC, in mid-

2016 the DBT learned that NYW, at the request of the DOB, was imposing the requirements of the

NYCBC, and in particular Chapter 17 of the NYCBC, on the DBT's design, fabrication and

construction of the Wheel. This resulted in obligations being placed, under Chapter 17 of the NYCBC,

on NYW as the owner of the Project, with NYW then taking actions to fulfill its obligations

thereunder that interfered with the work of the DBT and directing the DBT to comply with

requirements that differed from the Agreed Design Codes.

       80.     Among other things, Chapter 17 of the NYCBC required that: (i) in-shop

inspections/monitoring must be performed unless (ii) the fabricator(s) are "approved fabricators" and

implement quality control processes that comply with BB (Building Bulletin) 2011-009. As relevant

here, Chapter 17 of the NYCBC covered the same subject matter as the Agreed Design Codes, as the

in-shop inspections provided for in Chapter 17 of the NYCBC overlapped with the inspections

provided for in the Agreed Design Codes, but the former were far more extensive and intrusive than

the latter, requiring, inter alia, that the special inspectors perform reviews and inspections of

fabricator procedures and ongoing fabrication work at the fabrication site.

       81.     The imposition of Chapter 17 of the NYCBC so late in the design and fabrication

process presented significant obstacles for the DBT. For example, obtaining "approved fabricator"

status involved special application and approval processes for each fabricator. NYW had not directed



                                                 20
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 21 of 46




the DBT to use fabricators that had "approved fabricator" status, and only one of the fabricators that

the DBT had already contracted with for the Wheel (primarily European fabricators that are ISO-9001

certified vendors) qualified as "approved fabricators" under NYCBC's specific standards.

       82.     Accordingly, in order to comply with Chapter 17 of the NYCBC, NYW retained special

inspectors to perform extensive in-shop inspections ("In-Shop Inspections") at the fabricators used by

the DBT, and directed the DBT to allow those inspections to take place.

       83.     To make a bad situation worse, NYW instructed its special inspectors to conduct 100%

In-Shop Inspections at the fabricators' sites, meaning that special inspectors inspected the fabrication

work on site daily. The rate of inspection directed by NYW exceeded any of the requirements under

the NYCBC.

       84.     In addition to the In-Shop Inspections imposed by NYW, NYW also imposed non-

destructive testing ("NDT") requirements that went far beyond the requirements of the Agreed Design

Codes, Applicable Laws or, for that matter, any relevant industry standards. Specifically, the NYW

inspectors conducted 100% NDT (the "100% NDT Requirement"), a requirement that did not even exist

under Chapter 17 of the Building Code.

       85.     In late June 2017, NYW acknowledged that the 100% NDT Requirement was

unnecessary and contrary to the terms of the DBA.

       86.     By completely mismanaging the special inspection process, including allowing

inspections to proceed and subjecting the DBT's fabricators to 100% In-Shop Inspections and 100%

NDT Inspections, NYW (and the inspectors it retained) interfered with the progress of the DBT's scope

of work, in violation of NYW's obligation under Section 4.8 of the DBA to "cause all [NYW]

contractors ... to avoid interference with, or delay to, the performance of the Work."




                                                 21
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 22 of 46




       87.     Fabrication stalled, and, among other things, the subcontractors charged the DBT

substantial amounts for the delay and extra costs they incurred as a consequence of the interference

that the In-Shop Inspections and the 100% NDT Inspections caused to their work.

                5.     NYW Breaches its Obligation to Secure a Building Permit

       88.     NYW also failed to fulfill its obligation to supply a Building Permit.

       89.     Section 4.6 of the DBA provided that "[NYW] shall secure and pay for ... the building

or other similar permit required by the New York City Department of Buildings or other public

authority with jurisdiction over the Project (the 'Building Permit')." That NYW was obligated to

obtain the Building Permit was similarly stated in Section 3.4.1(j) of the DBA.

       90.     Pursuant to Section 5.2(i)(a) of the DBA (as amended by CAR2), NYW was required to

secure the Building Permit no later than February 15, 2016, and use diligent efforts to secure it as early

as December 15, 2015, unless NYW did not receive, from the DBT, engineering drawings required for

the Building Permit application by July 1, 2015, in which event February 15, 2016 deadline would be

extended day-for-day measured from July 1, 2015 until the day of such receipt. NYW has

acknowledged, on multiple occasions, that it received the engineering drawings required for the

Building Permit application by April 29, 2016, which means that NYW should have obtained the

Building Permit by no later than mid-December 2016 -- the same 7.5 month period between the

submission of the drawings and securing of the permit contemplated in CAR 2.

       91.     NYW failed to obtain the Building Permit by mid-December 2016, and, in fact, never

secured the Building Permit from the DOB.

       92.     Upon information and belief, NYW had not made any payment to the DOB for the

permits it was obligated to obtain. This belief is based upon NYW’s failure to have informed the

DBT, at any time while the Project was continuing, that it had made such payment, and corroborating

information provided by the Engineer of Record.

                                                 22
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 23 of 46




         C.    NYW Abruptly and Without Justification Ceases Paying the DBT for
               Its Work

       93.     With NYW's breaches mounting, costs rising, and the Project schedule continuing to

slip, throughout much of 2016 NYW and the DBT engaged in lengthy negotiations on a third

amendment to the DBA to address some (but certainly not all) of these issues. Those discussions,

however, eventually failed when, in January 2017, NYW withdrew from negotiations after the DBT

conveyed its unwillingness to agree to NYW's last proposal.

       94.     At the time negotiations broke off, the DBT had submitted, and NYW had certified for

payment and paid, twelve Applications For Payment for the work being performed under Phase III of

the Project, with the last of those payments received in November 2016. That was the last time NYW

paid any money to the DBT.

       95.     NYW sought to justify its failure to make any payments on any Applications for

Payment since November 2016 by standing behind a tortured interpretation of the progress payment

provisions in the DBA, claiming that NYW and the DBT had to reach agreement on every line item on

an AFP before NYW was obligated to issue a Certificate for Payment and make payment.

       96.     NYW further attempted to justify its refusal to make any further payments to the DBT

by claiming it had the right to recoup $5.4 million in payments it had made in payment of AFPs 1-12

on the grounds that it wrongfully paid the DBT a portion of a $13.5 million Performance Payment

each month that was not due until after the DBT achieved Substantial Completion.

       97.     Neither position had merit.

       98.     Article 10 of the DBA, entitled "Payment," governed the manner in which the DBT was

to be paid for its work. For Phase III work, the amount of each progress payment was computed by

"multiplying the percentage of completion of each portion of the Work by the share of the Base Contract

Sum allocated to that portion of the Work in the most recent Schedule of Values."


                                                23
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 24 of 46




        99.     The DBA called for the payment of such progress payments each month in accordance

with Section 10.2 of the DBA. First, the DBT submitted for review and certification by NYW a "pencil-

copy" Application for Payment "based on the most recent Schedule of Values reasonably approved" by

NYW, that detailed the operations completed and measured against the current Schedule of Values, and

included a good faith estimate of costs to be incurred through the end of the month. With the "pencil-

copy" Application for Payment, the DBT was required to provide substantiating data and documentation.

        100.    Second, NYW was supposed to review the "pencil copy" within seven days and supply

comments. Thereafter, the DBT was to finalize the Application for Payment and submit it to NYW for

certification and payment.

        101.    Upon receipt of the final Application for Payment (i.e., the version submitted after the

"pencil-copy"), Section 10.3 of the DBA required NYW to (i) issue a Certificate for Payment, in

whole or in part, or (ii) notify the DBT in writing the reasons for withholding the Certificate, in whole

or in part.

        102.    Section 10.3 of the DBA provided:

          Developer shall, within seven days after receipt of such Application for
          Payment, either issue to ...the [DBT] a certificate for payment (a "Certificate
          for Payment") for the amount of the Application for Payment or notify ... the
          [DBT] in writing of [NYW's] reasons for withholding certification in whole or
          in part as provided in Section 10.7.10 of the Agreement.

        103.    The reasons for withholding a Certificate for Payment were limited to the ones

enumerated in Section 10.7.10. That provision allowed NYW "in whole or in part" to withhold payment

from the DBT only (a) "to the extent reasonably necessary to protect Developer because the Work has

not reached the stage indicated in the Application for Payment" or (b) when "subsequently discovered

evidence" nullified in whole or in part a previously approved Application, and then "only to such




                                                 24
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 25 of 46




extent as reasonably may be necessary to protect [NYW] from loss for which the DBT is responsible,"

such as defective work.

       104.    Nothing in the DBA required NYW and the DBT to reach agreement on a "final"

Application for Payment in order to trigger NYW's obligation to issue a Certificate for Payment and/or

notice of withholding, as the case may be. The sole trigger of this obligation was the DBT's

submission of its final version of an AFP.

       105.    Finally, in addition to the Certificate for Payment requirements, the DBA obligated

NYW to pay Applications for Payment no later than thirty (30) days of receipt. Of course, by that

time, the DBA contemplated that NYW had already supplied the requisite Certification for Payment

and/or notice of withholding.

       106.    As of November 2016, the DBT had submitted, and NYW had certified for payment

and paid, twelve Applications For Payment for the work performed under Phase III of the Project, with

the last of those payments received on November 22, 2016, for Work performed up through September

15, 2016. The November 22, 2016 payment was the last payment that NYW ever made to the DBT.

       107.    For Applications for Payments Nos. 13 through 23, the DBT complied with its

obligations to submit AFPs and the associated back-up documentation in accordance with Section 10.2

of the DBA.


                a.     AFP 13: in the "final" version of the AFP, the DBT sought payment of

         $3,917,209 (before Retainage) for progressing the following Work, among other things

         -- Legs, A-Frame Braces, Drive Towers, Capsules, Drive and Control Systems, LED

         Lighting; and initial Wheel erection activities.

                b.        AFP No. 14: in the "final" version of the AFP, the DBT sought

         payment of $3,586,527 (before Retainage and exclusive of OSTD damages for


                                                 25
Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 26 of 46




 progressing the following Work, among other things -- Rim parts, Drive Towers,

 Cable Spokes, Capsules, Drive and Control Systems, LED Lighting; and initial Wheel

 erection activities.

         c.      AFP No. 15: in the "final" version of the AFP, the DBT sought payment

 of $3,014,860 (before Retainage and exclusive of OSTD damages) for progressing the

 following Work, among other things -- A-Frame Braces, Rim Parts, Drive Towers,

 Cable Spokes, Capsules, Drive and Control Systems, and LED Lighting and initial

 Wheel erection activities.

         d.      AFP No. 16: in the "final" version of the AFP, the DBT sought

 payment of $2,518,280 (before Retainage and exclusive of OSTD damages for

 progressing the following Work, among other things -- A-Frame Braces, Drive

 Towers, Spoke Cables, Bend Limiters, Dampers, Capsules, Drive and Control

 Systems, Bus Bar and Collector Gear and initial Wheel erection activities.

         e.      AFP No. 17: in the "final" version of the AFP, the DBT sought

 payment of $4,052,363 (before Retainage and exclusive of OSTD damages) for

 progressing the following Work, among other things -- Rim Parts, Drive Towers,

 Cable Spokes, Bend Limiters, Dampers, Bearings, Capsules, Drive and Control

 Systems, LED Lighting, initial Wheel erection activities, and the development of the

 Wheel O&M Manual.

         f.      AFP No. 18: the DBT sought payment of $2,451,721 (before

 Retainage and exclusive of OSTD damages) for progressing the following Work,

 among other things -- Rim Parts, Cable Spokes, Capsules, Drive and Control

 Systems, LED Lighting, Bus Bar and Collector Gear; initial Wheel erection activities;


                                       26
Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 27 of 46




 and the development of the Wheel O&M Manual. The DBT also sought $213,242 for

 Steel Load Spreader Mats that NYW approved as confirmed in its response to TQ-

 118 as part of the remedy for the poor soil conditions.

         g.     AFP No. 19: the DBT sought payment of $2,175,801 (before

 Retainage and exclusive of OSTD damages) for progressing the following Work,

 among other things -- Wheel design activities; Bend Limiters, Capsules, Drive and

 Control Systems, LED Lighting, initial Wheel erection activities and development of

 the Wheel O&M Manual. The DBT also sought payment of $303,040 for Steel Load

 Spreaders, Capsule Guest Experience changes previously approved by NYW and the

 procurement of spare Spoke Cables requested by NYW for future use by NYW in the

 operation and maintenance of the Wheel.

         h.     AFP No. 20: the DBT sought payment of $4,776,952 (before Retainage

 and exclusive of OSTD damages) for progressing the following Work, among other

 things -- A-Frame Braces, Rim Parts, Capsules, Drive and Control Systems, LED

 Lighting, transportation costs, initial Wheel erection activities, and the development of

 the Wheel O&M Manual. The DBT also sought $44,173 for Steel Load Spreader

 Mats.

         i.     AFP No. 21: the DBT sought payment of $3,025,125 (before Retainage

 and exclusive of OSTD damages) for progressing the following Work, among other

 things -- Rim Parts, Hubs and Spindle, Capsules, LED Lighting, transportation costs,

 initial Wheel erection activities; and development of the Wheel O&M Manual. The

 DBT also sought payment of $144,699 for Steel Load Spreaders, Capsule Guest

 Experience changes previously approved by NYW and the procurement of spare


                                         27
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 28 of 46




         Spoke Cables requested by NYW for future use by NYW in the operation and

         maintenance of the Wheel.

               j.      AFP No. 22: the DBT sought payment of $2,718,015 (before Retainage

        and exclusive of OSTD damages) for progressing the following Work, among other

        things -- Drive Towers, Hubs and Spindle, Capsules, initial Wheel erection activities

        and development of the Wheel O&M Manual. The DBT also sought payment of

        $43,982 for Steel Load Spreaders and Capsule Guest Experience changes previously

        approved by NYW.

               k.      AFP No. 23: the DBT sought payment of $2,018,618 (before

         Retainage and exclusive of OSTD damages) for progressing the following Work,

         among other things -- Capsules, Drive and Control Systems and LED Lighting, and

         initial Wheel erection activities. The DBT also sought payment of $6,010 for Steel

         Load Spreaders.

       108.    Notwithstanding the DBT's compliance with its obligations, NYW refused to issue any

Certificates for Payment, in whole or in part, for any of these Applications for Payment and also failed

to issue any notice of withholding of such Certificates for Payment, in whole or in part, in accordance

with Section 10.7.10 of the DBA.

       109.    NYW even refused to issue a partial Certificate for Payment for those portions of the

AFPs representing amounts NYW conceded it owed.

       110.    In refusing to do so, NYW claimed it had no obligation to issue any Certificate for

Payment (or make any payment) unless and until the DBT submitted “conformed” AFPs limited to

undisputed amounts due and owing.




                                                28
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 29 of 46




       111.    NYW maintained this position even when, on February 27, 2017, the DBT issued its

finalized versions of AFP Nos. 13-16 and demanded the (partial) release of a Certificate for Payment

for the undisputed portions of those AFPs.

       112.    Notwithstanding that NYW agreed to the undisputed amounts in these AFPs, NYW

refused to issue any Certificates for Payment or make any payments. Instead, NYW remained steadfast

in its position that the "DBT [was] not entitled to partial payment or partial approval, because a

Certificate [for] Payment cannot issue until a finalized Application for Payment is submitted."

       113.    On April 14, 2017, NYW submitted a letter to the DBT attaching a proposed "Final"

Application for Payment No. 13 that it would accept, if submitted, and issue a Certificate for Payment.

       114.    NYW's proposed "Final" AFP No. 13 provided for a payment of $0.00 for the work the

DBT performed, as reflected in that proposed AFP.

       115.    NYW reduced the amount due to $0.00 by including a purported set-off to account for a

portion of the $5.4 million NYW claimed it prematurely paid the DBT over the first twelve AFP's.

       116.    According to NYW, it should have withheld 8% of every AFP to save up for the $13.5

million Performance Payment due after Substantial Completion, even though nothing in the DBA or

its amendments provided for or contemplated such a withholding.

       117.    NYW paid the first 12 AFPs without asserting the need to withhold monies for the

Performance Payment and did not attempt to do so until after the DBT escalated the disputes over

certain line items in AFP No. 13 by filing a formal Notice of Claim on November 25, 2016.

       118.    In any event, the DBT had not invoiced or included in any AFP any portion of the

Performance Payment.




                                                 29
         Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 30 of 46




         119.   Contrary to NYW's representations to the DBT, however, NYW's Amended and

Second Amended Complaints revealed the true reason why NYW manufactured reasons to withhold

monies from the DBT. NYW's lenders had ceased funding the Project.

          D.    The DBT Serves a Notice of Default and Lawfully Exercises Its Right
                To Suspend Performance and Withdraw From the DBA

         120.   The DBA provided specific remedies for NYW's failure to issue Certificates for

Payment or to pay Applications for Payment. Specifically, Section 10.3 of the DBA allowed the DBT

to stop work on seven days' written notice if (i) NYW "has not issued a Certificate for Payment in

respect to any Application for Payment and has not notified the [DBT] of the withholding certification

as provided [by Section 10.7.10]" or (ii) NYW has failed to make payment to the DBT in accordance

with the DBA.

         121.   Such failures also constituted defaults under Section 13.3 of the DBA. Specifically, the

DBT was permitted to provide a written default notice if NYW failed to issue a Certificate for

Payment or to issue a written notice of withholding "for a permitted reason" as required under the

terms of the DBA. If NYW failed to cure such default within ten (10) days of receiving such notice,

the DBT "may suspend performance under the Agreement," and if it failed to cure within twenty (20)

days, the DBT was entitled to "withdraw from the Agreement."

         122.   The DBT did just that. On May 10, 2017, the DBT served NYW with a Notice of

Default and Suspension of Performance of Design Build Agreement ("May 10 Notice of Default").

         123.   The May 10 Notice of Default detailed NYW’s defaults, including that NYW had failed

to issue Certificates for Payment or withholding certificates for four Applications for Payment, AFPs

13-16.

         124.   The DBT's May 10 Notice of Default also cited a number of other monetary and non-

monetary defaults that the DBT had detailed in a number of prior claims and default notices, including


                                                30
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 31 of 46




default notices it sent on January 17, 2017 and February 24, 2017. These included, among other things,

NYW's failure to secure a Building Permit, the failure to provide Site Turnover by the OSTD, and the

failure to pay the DBT the agreed damages for NYW's failure to achieve Site Turnover by the OSTD.

       125.    Notwithstanding the DBT's repeated notices, NYW refused to cure any of its defaults,

including its failure to comply with Section 10.3 of the DBA. Therefore, on May 26, 2017, the DBT

suspended work, notifying NYW that it had done so in writing.

       126.    Four days after the DBT suspended work, on May 30, 2017 NYW filed this action,

along with an application for temporary restraining order and preliminary injunction. In seeking

injunctive relief and claiming that the DBT was the only entity capable to complete the Wheel, NYW

did not disclose its knowledge of American Bridge's capabilities.

       127.    On the eve of that filing, NYW made one last effort to resolve this dispute, by

admitting that the DBT had performed at least $15 million worth of the work reflecting on AFPs 13-

20, and that the DBT was due a payment for $7.2 million of that amount.

       128.    NYW did not issue a Certificate for Payment or pay this admitted debt. Instead, it

supplied what it deemed to be acceptable Final AFPs and "offered" to make payment only if the DBT

accepted NYW's calculations as to the amount of progress payments due, including a payment of

$0.00 for AFP Nos. 14-16, the same calculation it arrived at previously with respect to AFP No. 13.

       129.    The DBT rejected NYW's "offer" and the parties proceeded to a hearing on NYW's

emergency application.

       130.    On May 30, 2017, the Court rejected NYW's application for emergency relief, finding,

among other things, that it failed to show a likelihood of success on its interpretation of the payment

provisions or to demonstrate irreparable harm. In so ruling, the Court rejected NYW's argument that it

would be irreparably harmed absent an injunction that prevented the DBT from exercising its



                                                31
         Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 32 of 46




contractual right to suspend or withdraw from the DBA because no other contractor could build the

Wheel.

         131.   On June 5, 2017, the parties appeared before the Court to address NYW's preliminary

injunction application.

         132.   Thereafter, and before the Court issued any ruling on NYW's application, the parties

agreed to extend NYW's cure period under the DBA through July 19, 2017 while the parties pursued

mediation, and thus the DBT was not able to exercise its right to withdraw from the DBA until July

20, 2017.

         133.   Mediation failed, but rather than cure its default or wait for a ruling on its injunction

application, on July 11, 2017, NYW announced that it was on the precipice of engaging a new

contractor (American Bridge) to complete the Wheel and sent notice to the DBT that it was

purportedly terminating the DBA for cause under Section 13.4 of the DBA in 10 days unless the DBT

cured a laundry list of alleged defaults.

         134.   NYW's July 11, 2017 purported Notice of Termination for Cause, however, was itself a

breach of the DBA because it did not constitute a valid basis for termination. Among other things:


                 a.       NYW claimed that the DBT was in default under Section 13.4 (iv) of

          the DBA because the DBT suspended work on May 26, 2017. The DBT suspended

          work pursuant to Section 10.3 of the DBA. Section 13.4(iv) of the DBA, by its terms,

          does not apply to suspensions under Section 10.3.

                 b.       NYW claimed that the DBT was in default because it did not provide

          NYW with a complete set of the Instruments of Services, but the DBT had the right

          to terminate NYW's license to use the Instruments of Service due its non-payment of




                                                  32
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 33 of 46




         monies due and owing and the DBT later exercised its right to terminate that license

         on July 20, 2017 in accordance with Section 1.6(e) of the DBA.

                 c.     NYW claimed that the DBT was in default because it failed to achieve

         the May 15, 2017 Substantial Completion Date, ignoring NYW's various breaches that

         had extended that date far beyond May 15.

                 d.     NYW claimed the DBT was in default for improperly terminating

         "Key Personnel," despite that NYW was aware of all personnel changes and did not

         object or demand that the DBT refrain from making any particular personnel change,

         or assert or purport to exercise a right to termination on account of such changes, at

         the times those changes were made.

                e.      NYW claimed that the DBT was in default for continuing to violate its

        "payment obligations" under Article 10 of the DBA with respect to the submission of

        AFPs, notwithstanding that such claim was premised on NYW's flawed reading of

        Article 10.

                f.      NYW claimed that the DBT was in default because it "has intentionally

         and repeatedly submitted falsified AFP's," which claim was, categorically,

         unsubstantiated and untrue and made despite NYW’s never once having made that

         claim in the numerous communications with the DBT regarding specific disputes over

         the DBT's payment applications, or identifying a single instance of any such

         intentional falsification actually occurring.

       135.    Also, NYW had not provided the DBT with prior notice of any of the alleged defaults

identified in its purported Notice of Termination for Cause, nor did it provide the DBT with the




                                                 33
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 34 of 46




appropriate period to cure the alleged defaults before issuing its 10-day termination notice under DBA

Section 13.4.

        136.    In addition to claiming it would terminate the DBA on 10-days' notice, NYW

wrongfully asserted a right to take an assignment of subcontracts pursuant to Section 3.2.1 of the DBA

and claimed a right to possession of any Off-Site Materials, under Section 13.4, both of which are only

triggered if NYW validly terminates the DBA for cause.

        137.    In connection with this claimed right, NYW sent letters to a host of DBT subcontractors

claiming it had terminated the DBT and reserving its right to take an assignment - - a right NYW only

had, if at all, if it had validly terminated the DBA for cause.

        138.    NYW also unilaterally wired $7.2 million to the DBT on July 11, 2017, purportedly to

cure its payment default. The transmittal email that preceded the wire explained that "this payment is

made and accepted in full satisfaction of amounts owed as to AFPs 13-20."

        139.    The DBT promptly rejected the improperly-conditioned "payment" wire and NYW's

attempt to get the DBA to waive its rights to monies due and owing through the use of an accord and

satisfaction. NYW never sent an “unconditional” payment thereafter.

        140.    Finally, after informing the Court that it had allegedly terminated the contract, NYW

proceeded to inform the media of what had transpired. Among other things, NYW's counsel appeared

on a local Staten Island news program for an 8-minute interview mischaracterizing the events and

attempting to justify its wrongful termination of the DBA.

        141.    On July 20, 2017, the DBT responded to NYW's purported termination notice,

declaring it ineffective and a nullity.

        142.    That same day, the DBT withdrew from the DBA pursuant to Section 13.3.




                                                  34
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 35 of 46




       143.    In addition, because NYW had repeatedly breached its obligation to pay the DBT

monies due and owing under the terms of the DBA, the DBT exercised its right, under Section 1.6(e)

of the DBA, to terminate NYW's license to the Instruments of Service.

       144.    On August 25, 2017, after the expiration of the cure period afforded the City and

NYW's lenders under separate agreements, the DBT deemed its withdrawal effective and demanded

that NYW pay the damages it was obligated to pay as a result of the DBT's withdrawal from the DBA

pursuant to Section 13.3 of the DBA, specifically all Work Costs, Demobilization Costs, Retainage

and the Proportionate Termination Fee, as each is defined in Section 13.1 of the DBA and all other

damages actually incurred and not expressly waived pursuant to the DBA.

       145.    NYW failed to make the payment required under Section 13.3.

                                         COUNT ONE

                       (Lien Law Section 5 Against the City and NYW)

       146.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       147.    Section 5 of the Lien Law provides, in relevant part,

        [w]here no public fund has been established for the financing to a public
        improvement with an estimated cost in excess of two hundred fifty thousand
        dollars, the chief financial officer of the public owner shall require the private
        entity for whom the public improvement is being made to post, or cause to be
        posted, a bond or other form of undertaking guaranteeing prompt payment of
        the moneys due to the contractor

       148.    The Project was being built on public land leased to NYW by the City.

       149.    The Project was not financed by a public fund.

       150.    NYW, a private entity, was the beneficiary of the Project, which was a public

improvement.

       151.    NYW did not "post, or cause to be posted, a bond or other form of undertaking

guaranteeing prompt payment of the moneys due to the [DBT]."


                                                35
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 36 of 46




       152.    The chief financial officer of the City did not require NYW to provide such bond or

other form of undertaking.

       153.    As a result, the DBT was deprived of the payment security provided to it under the Lien

Law, and thus had no security to compel prompt payment of the outstanding amounts due and owing

for Work performed on the Project.

       154.    The DBT was damaged as result.

                                         COUNT TWO

           (Breach Of Contract Against NYW -- Failure To Pay Withdrawal Fees)

       155.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       156.    On May 10, 2017 the DBT served NYW with a Notice of Default, detailing the various

defaults described above including NYW's failure to (i) issue Certificates for Payment, (ii) pay

amounts due and owing the DBT, such as the contractually-agreed amounts for failing to achieve full

Site Turnover by the OSTD, and (iii) obtain a Building Permit.

       157.    NYW failed to cure each of these defaults.

       158.    As a result, on July 20, 2017, the DBT withdrew from the DBA pursuant to Section

13.3 of the DBA.

       159.    That withdrawal became effective on August 20, 2017, upon the expiration of a 30-day

cure period the DBT provided to certain of the NYW's Lenders and the City.

       160.    Pursuant to Section 13.3 of the DBA, when, as here, the DBT exercised its right to

withdraw from the DBA as a result of an uncured default by NYW, it "shall be paid, in each case

without duplication: (i) Work Costs, Demobilization Costs, Retainage and the Proportionate

Termination Fee, (ii) damages actually incurred and not expressly waived pursuant to this

Agreement."



                                                36
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 37 of 46




       161.    On August 25, 2017, the DBT demanded that NYW issue the amounts due under

Section 13.3, but NYW refused to make payment, in breach of its obligations under Section 13.3.

       162.    The DBT was damaged as a result.

                                        COUNT THREE

          (Breach of Contract Against NYW -- Failure to Pay Progress Payments)

       163.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       164.    Pursuant to Section 10.2 of the DBA, the DBT was entitled to be paid progress

payments measured against the progress of its work.

       165.    Since its last payment from NYW on November 22, 2016, the DBT issued eleven

separate AFPs -- AFP Nos. 13-23 -- detailing the work the DBT had performed under the DBA

subsequent to September 15, 2016, including for approved Change Orders, along with the required

documentation.

       166.    In total, the unpaid progress of work detailed in these AFPs totaled $38,625,001.58

(inclusive of retainage).

       167.    The DBT performed the work detailed in these AFPs and provided NYW with

documentation reflecting it had done so.

       168.    NYW failed to pay for this work, without lawful justification.

       169.    Among the reasons advanced by NYW for failing to make such payments was its claim

that it was allegedly entitled to withhold 8% of each AFP to accrue monies to pay the Performance

Payment due after Substantial Completion and that it wrongfully advanced the DBT $5.4 million

towards the Performance Payment when it paid AFP Nos. 1-12.

       170.    NYW's withholding of progress payments on this purported ground was contrary to the

express terms of the DBA.



                                                37
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 38 of 46




        171.     NYW also refused to make payment based on its claim that it did not have to issue a

Certificate for Payment unless the DBT submitted an Application for Payment that NYW agreed to

pay in all respects.

        172.     Upon information and belief, NYW manufactured these excuses to avoid payments

because its lenders had ceased issuing disbursements to it. This belief is based on allegations made in

NYW’s Amended and Second Amended Complaints to the effect that it had stopped receiving funds

from its lenders, as well as statements made by NYW’s Chief Operating Officer, Andrew Ratner, in an

October 2, 2017 Declaration.

        173.     NYW's failure to issue Certificates for Payment was contrary to the express terms of

the DBA and/or the implied covenant of good faith and fair dealing.

        174.     Through its unjustified and wrongful refusal to pay the DBT for work actually

performed, the DBA has failed to pay the DBT in excess of $38,000,000 (including retainage, but

excluding OSTD damages) in monies due and owing under the DBA.

        175.     The DBT was damaged as a result.

                                           COUNT FOUR

               (Breach of Contract Against NYW-- Failure to Pay OSTD Damages)

        176.     MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

        177.     Section 5.2 of the DBA (as amended by CAR2) required NYW to achieve full Site

Turnover by March 15, 2016, the OSTD.

        178.     NYW failed to achieve that deadline (or, indeed, ever).

        179.     Pursuant to Section 5.2(c) of the DBA, NYW agreed, in the event the OSTD was not

met, to provide the DBT with, among other things, an equitable extension of the Contract Time and

Substantial Completion Date, a per diem cost adjustment calculated in accordance with an agreed



                                                  38
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 39 of 46




schedule of costs, a weekly payment of $125,000 per week of delay, and additional and other

substantiated costs reasonably incurred.

       180.    Those payment obligations were unconditional.

       181.    The DBT calculated, notified, and invoiced NYW for the costs and amounts due under

Section 5.2(c) as a result of failure to achieve fully Site Turnover by the OSTD, which, as of July 20,

2017, totaled $28,343,823.45. These costs and amounts were not subject to the Change Order

provisions of the DBA (and the DBT accordingly was not required to, and did not, request a Change

Order with respect to them).

       182.    Despite having agreed to these delay damages, NYW refused to pay each and every

payment demand issued by the DBT, in breach of its obligations.

       183.    The DBT was damaged as a result.

                                           COUNT FIVE

               (Breach of Contract Against NYW -- Unsuitable Foundations)

       184.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       185.    Pursuant to Sections 1.2, 2.1 and 4.8 of the DBA, among others, NYW was obligated to

provide a Project site and foundations (both temporary crane and work) suitable for the construction

and operation of the Wheel, based on the Project Criteria set forth in Exhibit B of the DBA and the

Load and Power Criteria (as defined in Section 1.2 of the DBA) provided by the DBT.

       186.    Pursuant to Section 2.1 of the DBA, NYW was also obligated to provide the temporary

foundations detailed in Exhibit R to the DBA and confirmed in the Project Criteria, including the

foundations necessary for "crane support."

       187.    The foregoing were fundamental obligations of NYW, and the parties never

contemplated that NYW would fail to comply with them.



                                                39
         Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 40 of 46




         188.   NYW breached those obligations by providing a site incapable of withstanding the

ground bearing pressure imposed by the cranes and Wheel components during the construction of the

Wheel.

         189.   As a result of this breach, the DBT had to re-design and reengineer the Wheel and

erection plan, at NYW's direction, resulting in substantial delay and costs increases, including

substantially increased costs for work done by subcontractors and vendors, for which the DBT was not

been compensated and for which NYW is liable.

         190.   The DBT was not compensated for these costs, and thus was damaged as a result.

                                           COUNT SIX

                  (Breach of Contract Against NYW -- Pad Lateral Stiffness)

         191.   MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

         192.   Pursuant to Sections 1.2, 2.1and 4.8 of the DBA and Section 1.1.6 of Ex. B thereto,

NYW was "responsible for the design and construction of the Pad," which had to properly support the

Wheel.

         193.   The foregoing were fundamental obligations of NYW, and the parties never

contemplated that NYW would fail to comply with them.

         194.   As detailed above, NYW supplied a Pad with lateral stiffness that exceeded the

parameters upon which the DBT had based its structural design for the Wheel, and also was unequal

from the north to south portions of the foundation. In so doing, NYW breached its obligations under

Sections 1.2, 2.1 and 4.8 of the DBA and Section 1.1.6 of Ex. B thereto.

         195.   As a result, the DBT was substantially delayed and had to engage subcontractors to

perform extensive re-engineering to ensure the Wheel would operate as intended and in a structurally

sound manner.

         196.   The DBT was not compensated for these costs, and thus was damaged as a result.

                                                 40
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 41 of 46




                                        COUNT SEVEN

                     (Breach of Contract Against NYW -- Owner Interference)

       197.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       198.    In July 2016, DOB announced that it was imposing additional inspection and testing

requirements on the fabrication of Wheel components that derived from code obligations that differed

from the Agreed Design Codes under the DBA, and thus constituted a "Code Change" as that term is

defined in Section 2.1 of the DBA.

       199.    Pursuant to Section 2.1 of the DBA, NYW "acknowledg[ed] and agree[d] that the

[DBT] does not and shall not assume any risk, and shall bear no liability, arising out of or otherwise

relating to" any Code Change.

       200.    The NYCBC obligated NYW to retain special inspectors to conduct the inspections that

NYW was required to have performed as a result of this Code Change.

       201.    In connection with doing so, NYW instructed its inspectors to conduct inspections and

testing at levels that far exceeded the DOB requirements.

       202.    The special inspectors NYW hired to do this work were Developer Contactors, as that

term is defined in Section 3.2 of the DBA.

       203.    Pursuant to terms of Section 4.8 of the DBA, NYW was required to cause its Developer

Contractors to avoid interference with or delay to the performance of the DBT's Work.

       204.    NYW's special inspectors, who were directed by NYW to engage in 100% In-Shop

Inspections and 100% NTD testing, interfered with the DBT's work in that their activities delayed and

impeded the work of DBT subcontractors fabricating Wheel components, resulting in increased

fabrication costs.

       205.    As a result of NYW's interference, the Project was delayed. Also as a result of that

interference, DBT subcontractors incurred increased costs that were charged to, and paid by, the DBT.

                                                41
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 42 of 46




       206.    The DBT was not compensated for these costs, which were caused by NYW’s breach,

and thus was damaged as a result. (For the avoidance of doubt, the damages sought in Count Seven do

not include the actual cost of the special inspections themselves, which the DBT agreed to pay for as part

of CAR 2.)

                                         COUNT EIGHT

                    (Breach of Contract Against NYW -- Building Permit)

       207.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       208.    NYW had an obligation to secure a Building Permit pursuant to Sections 3.4.1(j) and

4.6 of the DBA.

       209.    NYW failed to do so.

       210.    That failure caused delays and increased the DBT's costs, including costs of

subcontractors and vendors.

       211.    The DBT was not compensated for these costs, which were caused by NYW’s breach,

and thus was damaged as a result.

                                          COUNT NINE

                 (Breach of Contract Against NYW -- Wrongful Termination;
                              In the Alternative to Count Two)

       212.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       213.    On July 11, 2017, NYW sent a purported Notice of Termination for Cause under

Section 13.4 of the DBA.

       214.    NYW sent this notice while it was in default on its obligations under the DBA.

       215.    NYW premised that Notice upon a number of alleged defaults by the DBT.

       216.    NYW did not provide prior notice or an opportunity to cure such alleged defaults prior

to issuing its July 11, 2017 Notice of Termination.


                                                 42
        Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 43 of 46




       217.    In any event, none of the defaults alluded to in the purported Notice of Termination was

factually or contractually valid.

       218.    NYW's termination effort was done in bad faith. Among other things, NYW attempted

to terminate the DBT to avoid the DBT's impending withdrawal from DBA and the damages

associated therewith.

       219.    Subsequent to its Notice of Termination, NYW declared, and treated, the DBT as

terminated for cause effective as of July 21, 2017. To the extent that the DBT's withdrawal from the

DBA pursuant to Section 13.3(a) thereof is for some reason found not to have been effective, by so

terminating the DBT without valid grounds to do so, NYW materially breached its obligations under

the DBA and wrongfully terminated the DBT.

       220.    NYW's actions, to the extent not a breach of the DBA’s written terms, breached the

implied covenant of good faith and fair dealing.

       221.    As a result of the foregoing, the DBT was damaged, and MUSA as its assignee is

entitled to recover, inter alia, the amounts the DBA otherwise would have received in accordance with

Section 13.3(a) of the DBA or, alternatively, on a quantum meruit basis, for all work performed by the

DBT on the Project.

                                          COUNT TEN

         (Breach of Contract Against NYW -- Failure to Pay Amount Due following
              Termination for Cause, in the Alternative to Counts Two-Nine )

       222.    MUSA restates and realleges the allegations of ¶¶ 1-145 as if set forth fully herein.

       223.    On July 11, 2017, NYW sent a purported Notice of Termination for Cause under

Section 13.4 of the DBA.

       224.    Section 13.4 provides, among other things, that

         In case of … termination [for cause] of the Design Build Team's employment
         under this Agreement, the Design Build Team shall not be entitled to receive any

                                                43
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 44 of 46



         further payment for Work performed by the Design Build Team through the date
         of termination of Design Build Team's employment hereunder except to the
         extent hereafter provided. If the unpaid balance of the Contract Sum exceeds
         the costs of finishing the Work and other costs incurred by Developer
         resulting directly from such termination and not expressly waived, but
         excluding Change Orders and Change Order Directives issued after termination
         (and not resulting from the Design Build Team's default), then such excess shall
         be paid to the Design Build Team. If such costs incurred by Developer exceed
         the unpaid balance, then the Design Build Team shall pay the difference to
         Developer. The amount to be paid to the Design Build Team or Developer, as the
         case may be, is an obligation for payment which shall survive termination of this
         the Design Build Team under Agreement. (Emphasis added.)


       225.    At the time of NYW’s purported termination of the DBT for cause, the Contract Sum

was $165 million.

       226.    The total of the costs, if any, that NYW incurred in finishing the Work and any other

costs incurred by NYW resulting directly from the purported termination for cause was substantially

less than the unpaid balance of the Contract Sum.

       227.    If it is held that NYW validly terminated the DBT for cause under Section 13.4, as it

claims to have done, then NYW was required to make payment to the DBT of the excess of (a) the

unpaid balance of the Contract Sum over (b) the total of the costs, if any, that NYW incurred in

finishing the Work and other costs incurred by Developer resulting directly from such termination.

       228.    Following its purported termination of the DBT under Section 13.4 of the DBA, NYW

did not pay the amount described in ¶ 227 above to the DBT.

       229.    Accordingly, in the event it is held that NYW validly terminated the DBT for cause

under Section 13.4 of the DBA, the DBT was damaged.




                                                 44
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 45 of 46




      WHEREFORE, MUSA respectfully requests that this Court enter Judgment in its favor

and against NYW as follows:


              a.     On Count One:

              i.      Compensatory damages against NYW and the City for the unpaid
              Applications for Payment to the extent not recovered under Counts Two, Three
              or Ten.

              b.     On Count Two:

                     i.       Work Costs, as that term is defined in Section 13.1 of the DBA;

                     ii.      Demobilization Costs, as that term is defined in Section 13.1 of
                              the DBA;

                     iii.     Retainage, as that term is defined in Section 13.1 of the DBA;

                     iv.      the Proportionate Termination Fee, as that term is defined
                              in Section 13.1 of the DBA;

                     v.       actual damages, including those caused by the suspension of
                              the DBA and any of the DBT subcontracts;

              c.     On Counts Three through Eight:

                     i.       Compensatory damages to the extent not recovered as
                              damages under Count Two;


              d.     On Count Nine:

                     i.       Compensatory damages for the costs due on account of, arising
                              from, or incurred as a result of, NYW's wrongful termination of
                              the DBA as an alternative to the damages sought in Count Two
                              and to the extent not recovered under Counts Two, Three and/or
                              Four-Eight;

              e.     On Count Ten:

                     i.       the amount owed to the DBT pursuant to Section 13.4 of the
                              DBA in the event it is held that NYW validly terminated the
                              DBT under that Section, in the alternative to the damages sought
                              in any and all of Counts Two-Nine; and

              f.     on all Counts:

                                               45
       Case 1:17-cv-04026-JMF Document 251 Filed 02/05/20 Page 46 of 46




                     i.     pre and post judgment interest;

                     ii.    an award of MUSA’s costs; and

                     iii.   such other and further relief as the Court deems just and proper.



Dated: February 3, 2020
       New York, N.Y.


                                   DENTONS US LLP

                                   By:     /s/ Jonathan S. Jemison
                                           Jonathan S. Jemison
                                           jonathan.jemison@dentons.com
                                           Anthony B. Ullman
                                           anthony.ullman@dentons.com

                                           1221 Avenue of the Americas
                                           New York, NY 10020-1089
                                           Telephone: (212) 768-6700
                                           Facsimile: (212) 768-6800

                                           Attorneys for Defendant/Third-Party           Plaintiff
                                           Mammoet USA North Inc.




                                              46
